



Exhibit 10.2






MDU Resources Group, Inc.
2018 Performance Share Award Opportunity Chart


Name
Title
Threshold
Target
Maximum
Shares
 (#)
Shares
(#)
Shares
 (#)
David L. Goodin
President and Chief Executive Officer of the Company
15,692
78,460
156,920
Jason L. Vollmer
Vice President, Chief Financial Officer and Treasurer of the Company
3,197
15,987
31,974
David C. Barney
President and Chief Executive Officer of construction materials and contracting
segment
4,157
20,784
41,568
Jeffrey S. Thiede
President and Chief Executive Officer of construction services segment
4,157
20,784
41,568
Nicole A. Kivisto
President and Chief Executive Officer of electric and gas utility segment
3,928
19,642
39,284






